Name: Commission Regulation (EEC) No 1054/77 of 13 May 1977 amending Regulation (EEC) No 1608/76 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 5 . 77 Official Journal of the European Communities No L 130/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1054/77 of 13 May 1977 amending Regulation (EEC) No 1608/76 laying down detailed rules for the description and presentation of wines and grape musts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provisions for the common organization of the market in wine (*), as last amended by Regulation (EEC) No 528/77 (2 ), and in particular Articles 30 (4) and 35 thereof, Whereas Commission Regulation (EEC) No 1608/76 of 4 June 1976 ( 3) laid down detailed rules for the description and presentation of wines and grape musts ; traditional specific terms for certain Italian and Greek wines should be allowed; Whereas the nominal volume of containers between 0-05 and 5 litres used for the presentation of wines and grape musts in trade between Member States is governed by the Council Directive of 19 December 1974 on the approximation of the laws of the Member States relating to the making up by volume of certain prepackaged liquids (4); whereas, with a view to standardizing nominal volumes in the Community, the nominal volumes laid down in that Directive should also be prescribed for use on the domestic markets of each Member State ; whereas, with a view to allowing the trade to adapt gradually to Community standards, the use of the nominal volumes provided for as a transitional measure in the said Directive and of other nominal volumes should be permitted on the domestic markets of Member States until 31 December 1983 ; whereas, to ensure the free circulation of wines and grape musts in the Community and to establish concordance between this Regulation and the said Directive, Member States must not be able to refuse, prohibit or restrict the release to their market of nominal volumes of products in containers originating in other Member States authorized definitively or, until 31 December 1980, those authorized temporarily under that Directive ; whereas this arrangement does not prevent a Member State from prohibiting the use of one or more of the nominal volumes listed in Annex III to the said Directive for products produced on its territory ; whereas Member States should therefore be obliged to prohibit the release to their market of products from other Member States in containers of a nominal volume that is not allowed by the Member State of origin ; whereas, further, it is necessary to specify the size of the lettering concerning nominal volumes ; Whereas, it is necessary to amend the English version of the second subparagraph of Article 2 ( 1 ) of Regulation (EEC) No 1608/76 in order to bring it into line with the versions in the other official languages of the Community ; whereas, further, an error in the wording of the second subparagraph of Article 1 (2) of the same Regulation should be corrected ; Whereas, to take account of custom and to avoid too abrupt a change in the present situation, the use during a transitional period of five years of certain H OJ No L 99, 5 . 5 . 1970, p. 1 . (2) OJ No L 69, 16. 3 . 1977, p. 1 . (s ) OJ No L 183 , 8 . 7 . 1976, p. 1 . (4 ) OJ No L 42, 15 . 2 . 1975, p. 1 . No L 130/2 Official Journal of the European Communities 25. 5 . 77 may give rise to confusion regarding the geographical origin of the wine designated by one of these names of varieties ; whereas, with a view to reducing this risk, Member States should be allowed to prescribe that such names be shown on the label in lettering that does not exceed a certain size ; Whereas certain non-member countries have requested to be allowed to export to the Community wine designated by terms not specified by Regulation (EEC) No 1608/76 but which nevertheless conform to the national provisions of those countries and may be allowed under the rules laid down in Regulation (EEC) No 2133/74 (4 ); whereas Regulation (EEC) No 1608/76 should therefore be supplemented accordingly ; whereas, to facilitate Community exports to the United States of America, provision should be made for the harvest year to be indicated in accordance with the rules applied to the domestic production of that country; Whereas, the better to inform the consumer, in the case of bottling under contract the words 'bottled for . . should be followed by the name or business name of the bottler within the meaning of Article 3a of Commission Regulation (EEC) No 3282/73 of 5 December 1973 defining the terms 'coupage' and 'the turning into wine' (*), as amended by Regulation (EEC) No 373/74 (2); whereas, further, if a Member State has provided, in the case of bottling under contract, that the name of the person who actually bottled the wine for the account of the bottler must I be shown, provision must be made to ensure that this is done in clear and express terms; Whereas it is necessary to expand and improve the wording of the provision regarding the reference to an agricultural holding, as given in the indication upon the label of the name or business name of the bottler and of the consignor or of a natural or legal person or group of such persons ; Whereas, having regard to Article 3 of the Council Directive of 27 July 1976 on the approximation of the laws of the Member States relating to alcohol tables (3 ), alcoholic strength should be indicated throughout the Community by the symbol '% vol.'; Whereas to ensure that a recommendation regarding the acceptability of a wine for religious purposes does not provide a pretext to use oenological practices that are not authorized by Community or national provisions the conditions under which such a recommendation can be made should be clarified; whereas these conditions should take account of certain religious rites ; Whereas, to ensure control and protection of quality wines psr and to inform the authorities in Member States responsible for ensuring the observance of Community or national provisions in the wine sector, producer Member States should forward to the Commission all relevant information on the designation of table wines that may be described as 'Landwein', 'vin de pays' on 'vino tipico' and of quality wines psr bearihg the name of a geographical unit that is smaller than the specified region indicated; Whereas the names of vine varieties that are identical with, or that refer to, the names of geographical units Whereas, in view of commercial practices and traditions in the Community, some additions should be made to the lists of ways of describing the method of production, type and special colour of a table wine or quality wine psr and of ways of indicating bottling at the vineyard; Whereas, to facilitate the use of modern labelling equipment, information concerning the history of the wine in question, of the bottler's firm or of a firm belonging to a natural or legal person involved in the distribution of the wine should be allowed to be shown on a part of the label that is separate from the part bearing the mandatory information ; Whereas the adaptation of the laws of certain Member States to Community provisions regarding geographical ascriptions cannot be carried out within the time limit laid down in Article 21 ( 1 ) of Regulation (EEC) No 1608/76; whereas the trade needs time to become familiar with the new provisions adopted by Member States to conform to Community rules ; whereas Member States should therefore be allowed, as regards quality wines psr, to derogate from Articles 4 and 14 of Regulation (EEC) No 2133/74 until 31 August 1978, by permitting the use of a name of a geographical unit that is smaller than the specified region whence the wine originates, even if the grapes from which the wine was made did not originate in that unit; \ (*) OJ No L 337, 6. 12 . 1973 , p. 20. ( 2 ) OJ No L 42, 13 . 2. 1974, p. 4 . (8) OJ No L 262, 27. 9 . 1976, p. 149. (4 ) OJ No L 227, 17. 8 . 1974, p. 1 . 25 . 5 . 77 Official Journal of the European Communities No L 130/3 (e) the following paragraph 4 : subparagraph is added ' toWhereas, to avoid financial losses for certain producers, a transitional period should be allowed for the use of labels which were in accordance with the Community rules in force before the amendments introduced by this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, 'During a transitional period of five years from when this Regulation comes into force, for Greek wines entitled to the descriptions "Sitia" and "Santorin" the term "O'woq &lt;pva ¢/. «; vy.Gc" (naturally sweet wine) may be used.' HAS ADOPTED THIS REGULATION: Article 1 1 . The second subparagraph of Article 1 (2) of Regulation (EEC) No 1608/76 is amended to read as follows : 'However, the optional information referred to in Article 2 (3 ) ( i ) of the said Regulation namely, the terms "Landwein", "vin de pays", "vino tipico" or, where appropriate, the corresponding terms referred to therein shall be grouped together with the mandatory information referred to in the first subparagraph of paragraph 1 .' 2 . Article 2 of Regulation (EEC) No 1608 /76 is amended as follows : (a) The English version of the second subparagraph of paragraph 1 is amended to read as follows : 'The traditionally used specific terms "appellation d'origine controlee", "appellation controlee", "vin delimite de qualite suiperieure", "denominazione di origine controllata" and "denominazione di origine controllata e garantita" shall appear on the label directly below the name of the specified region. However, when the label of a French quality wine psr bearing the term "appellation controlee" shows the name of a vineyard, a wine variety or brand name, the name of the specified region shall be repeated between and in lettering of the same type, the same size and the same colouring as the words "appellation" and "controlee".' (b ) The word 'Haut' is added to the list in point (b) of the first subparagraph of paragraph 3 . (c) The following are added to the list in point (c) of the first subparagraph of paragraph 3 : 3 . Article 3 of Regulation (EEC) No 1608/76 is amended as follows : (a ) The following is added to paragraph 1 : 'The information on the label as to the nominal volume of the product shall be shown in figures at least 6 mm high if the nominal volume is greater than 100 cl, 4 mm high if it is equal to or less than 100 cl but greater than 20 cl and 3 mm high if it is equal to or less than 20 cl.' (b ) Paragraph 2 is amended to read as follows: '2 . In the case of containers with a volume of between 0 05 and 5 litres inclusive : ( a) as regards the domestic market of a Member State, without prejudice to more restrictive conditions laid down by that Member State for products produced on its territory, the nominal volumes of the product filling the container (i ) shall be those laid down in column I, point 1 (a), of Annex III to the Council Directive of 19 December 1974; (ii ) may also be, until 31 December 1983 :  those laid down in column II, point 1 (a), of Annex III to the said Directive, or  different nominal volumes, provided that they conform to the provisions of the Member State concerned applicable at 31 August 1977; (b ) Member States may not refuse, prohibit or restrict the release to their market of the nominal volumes of the product filling containers originating in other Member States referred to in (a) (i ) above or, until 31 December 1980, those referred to in the first indent of ( a) ( ii). The use of containers with a nominal volume that does not conform to the regulations, or, where these do no exist, to the commercial practices of the Member State of origin of the product, shall be prohibited . '  Barbacarlo,  Buttafuoco,  Sangue di Giuda.' ( d) In the second indent of point (b) of the third subparagraph of paragraph 3, the term 'Cinque Terre Sciacchetra' is inserted before 'Giro di Cagliari '. No L 130/4 Official Journal of the European Communities 25. 5 . 77 In the case of the containers referred to in the preceding subparagraph, the permissible deficiency shall be that laid down in the said Directive. However, until 31 December 1983, with respect to the domestic market of a Member State, the permissible deficiency may also be that provided for by the legislation of that Member State. In the case of containers with a volume of less than 0 05 litre or more than 5 litres, the nominal volume of the contents of the container and the accuracy with which this nominal volume is observed shall, until adoption of the relevant Community provisions, comply # with the provisions of the Member State in which the product is put into circulation.' 4. Article 4 of Regulation (EEC) No 1608/76 is amended as follows : (a) The first subparagraph of paragraph 1 is amended to read as follows : * 1 . To the indication of the name or business name of the bottler as referred to in Articles 2 ( 1 ) (c), 12 ( 1 ) (d), 22 ( 1 ) (d), 27 ( 1 ) (c) and 28 ( 1 ) (c) of Regulation (EEC) No 2133/74 there shall be added one of the following expressions :  "bottler" or, in the case of containers other than bottles, "bulk-filler"; or  "bottled by . . ." or, in the case of containers other than bottles, "bulk-filled by . . ."; or  where wine is bottled under contract, "bottled for . . .", or, in the case of containers other than bottles, "bulk-filled for . . (b ) The first subparagraph of paragraph 3 is amended to read as follows : '3 . The name or business name of the bottler or consignor or of a natural or legal person or group of such persons, as they appear on the label, may include the following terms : business name of a group of wine-making holdings or of a group of persons as aforesaid.' " (c ) The following sentence is added to the second subparagraph of paragraph 5 : 'Where the name of the actual bottler is stated, the name of the bottler shall be preceded by the words "bottled for . . ." and the name or business name of the person who actually bottled the wine under contract, indicated where applicable by means of a code, shall be preceded by the word "by . . 5 . The symbol 'vol. % ' in the Italian, German and Dutch versions of Article 8 ( 1 ) and (2) of Regulation (EEC) . No 1608/76 is replaced by the symbol '% vol.'. The brackets round this symbol in the Danish version are removed. 6. Article 8 of Regulation (EEC) No 1608/76 is amended as follows : (a) paragraph 3 is deleted ; (b ) paragraphs 4, 5 , 6 and 7 become paragraphs 3 , 4, 5 and 6. 7. Article 9 (2) of Regulation (EEC) No 1608/76 is amended to read as follows : '2 . Recommendations concerning the accepta ­ bility of a wine for religious purposes may be indicated only if the wine, whether imported or not,  may be offered or delivered for direct human consumption in accordance with the provisions of Regulation (EEC) No 816/70, and  has been produced in accordance with the special rules laid down by the religious authorities concerned, and those authorities have given that written approval as to such indication . Such recommendations may be indicated only in trade with the religious authorities concerned, except for the terms "kosher wine", "Passover kosher wine", "Kosher wine for Passover" and their translations, which may appear without this restriction if the conditions of the preceding subparagraph are fulfilled.' 8 . Article 10 ( 1 ) of Regulation (EEC) No 1608/76 is amended to read as follows : ' 1 . Each producer Member State shall communicate to the Commission : (a) in respect of the table wines designated as "Landwein", "vin de pays" or "vino tipico"  "Weingut", "Weingutsbesitzer",  "viticulteur", "propriÃ ©taire rÃ ©coltant",  "viticoltore", "fattoria", "tenuta", "podere", "cascina", "azienda agricola", "contadino", "vigneti",  "estate", or other similar terms referring to an agricultural holding, only provided however that the product concerned was made exclusively from grapes harvested in vineyards belonging to the holding or person described by one of these terms and that winemaking was carried out at such holding. These terms may be used in the plural in the 25. 5 . 77 Official Journal of the European Communities No L 130/5 (c) Paragraph 3 (a) is amended to read as follows : '(a) from Australia or Israel to bear an indication of the harvest year even if only 85 % of the wine in question is obtained from grapes harvested in the year indicated'. 11 . Article 13 of Regulation (EEC) No 1608/76 is amended as follows : (a ) Paragraph 1 (b) is amended to read as follows : .'(b ) the description of a French table wine may be supplemented : pursuant to Article 2 (3 ) (i ) of Regulation (EEC) No 2133/74 :  before 31 December 1977 the names of the geographical units smaller than the Member State, as referred to in Article 4 ( 1 ) of the said Regulation, which may be used and the rules governing the use of the said designations and names,  the amendments made after 31 December 1977 to the rules referred to in the preceding indent ; (b ) in respect of quality wines psr :  before 31 December 1977 the names of the geographical units smaller than the specified regions, as referred to in Article 14 ( 1 ) of Regulation (EEC) No 2133/74, and the provisions governing each name,  the amendments made after 31 December 1977 to the provisions referred to in the preceding indent. The Commission shall publish in the Official Journal of the European Communities the names of the geographical units which have been communicated to it under the preceding subparagraph.' ( i ) by the following terms :  "vin nouveau", *  "fruitÃ ©"; (ii ) with respect to red wine, by the following terms :  "vin tuilÃ ©",  "pelure d'oignon",  "vin de cafÃ ©"; (iii ) with respect to rose wine, by the following terms :  "vin gris",  "gris de gris"; (iv) with respect to white wine, by the following terms : 9 . * The following paragraph is added to Article 11 of Regulation (EEC) No 1608/76 : '3 . Producer Member States may provide that the name of a variety comprising the name of a specified region or geographical unit as referred to in Article 4 ( 1 ), 14 ( 1 ) or 31 ( 1 ) of Regulation (EEC) No 2133/74 must be shown on the label in letters which are not more than half the size of the letters indicating the specified region or geographical unit.'  "ambrÃ ©",  "dorÃ ©",  "blanc de blancs".' (b ) Paragraph 1 (c) is amended to read as follows : '(c) the description of an Italian table wine may be supplemented : (i ) by the following terms:  "vino novello",  "vino fiore",  "vino giovane"; 10 . Article 12 of Regulation (EEC) No 1608/76 is amended as follows : (a) The first indent of paragraph 1 is amended to read as follows : '  Australia or Israel to bear a geographical ascription contained in Annex II even if only 85 % of the wine in question is obtained from grapes harvested in the named production area'. (b ) In paragraph 2 the expression '  Israel' is added below '  the United States of America'. (ii ) with respect to red wine, by the following terms :  "rubino",  "cerasuolo",  "granato"; No L 130/6 Official Journal of the European Communities 25. 5 . 77 (iii ) with respect to rosÃ © wine, by the following terms :  "chiaretto",  or on one or more additional labels or on a pendant label .' 13 . The first subparagraph of Article 16 (3 ) of Regulation (EEC) No 1608/76 is amended as follows : (a) point (a ) is amended to read as follows : '( a ) French quality wine psr only by means of the term "vin vieux", and provided always that the French provisions regarding the use of that term are observed';  "rosa ; ( iv) with respect to white wine, by the following terms :  "giallo",  "dorato",  "verdolino",  "platino", (b) the following is added :  "ambrato",  "paglierino",  "bianco da uve bianche".' (c) The term '  Badisch Rotgold' is added to paragraph 3 ( a). '(c) imported wine originating in Morocco bearing one of the geographical ascriptions set out in Point XII of Annex II only by means of the term "vin vieux", and provided always that the Moroccan provisions regarding the use of that term are observed.' 14. The following is added to Article 17 ( 1 ) of (d ) In paragraph 3 (b):  the terms 'vin de cafe' and 'selection de grains nobles' are added after 'claret';  the following subparagraph is added : Regulation (EEC) No 1608/76 : '(e) for United Kingdom wines : "bottled by the producer".' 15 . The following Article is added after Article 20 'The term "sÃ ©lection de grains nobles" shall be restricted to quality wines psr entitled to one of the following names : "Alsace", "Sauterne", "Barsac", "Cadillac", "CÃ ©rons", "Loupiac", "Saint-Croix-du-Mont", "Mont ­ bazillac", "Bonnezeaux", "Quarts de Chaume", "Coteaux du Layon", "Coteaux de . l'Aubance", "Graves supÃ ©rieurs", "JuranÃ §on". This term may be used only in the French language.' of Regulation (EEC) No 1608/76 : 'Article 20a ( e ) The second indent of the first subparagraph of paragraph 6 is amended to read as follows :  'moelleux', ' lieblich', 'amabile', 'medium', 'medium sweet'. 12. Article 16 ( 1 ) of Regulation (EEC) No 1608/76 is amended to read as follows : Pursuant to the first indent of the second subparagraph of Article 3 ( 1 ) and to the first indent of the second subparagraph of Article 13 ( 1 ) of Regulation (EEC) No 2133/74, the . designation of a table wine or of a quality wine psr intended for export to the United States of America may include the harvest year only if at least 95 % of the product in question was produced from grapes harvested in the year indicated.' 16 . The English version of Article 20 ( 1 ) is amended to read as follows : 'Apart from short statements such as "established in . . .", or "wine growers, from father to son, since . . .", no information regarding the history of the wine concerned, of the bottler's firm or of a firm belonging to a natural or legal person involved in the distribution, as referred to in Articles 2 (3 ) (h), 12 (2) (t), 27 (2) ( f) and 28 (2) (p ) of Regulation (EEC) No 2133/74, may appear on the same part of the label as that on which the mandatory information appears . Such information shall be given : ' 1 . Pursuant to Article 44 (2) of Regulation (EEC) No 2133/74 Member States may allow, to describe beverages from their own production or beverages which originate in other Member States or which have been imported, the use of the word "wine": (a) in conjunction with the name of a fruit falling within Chapter 8 of the Common Customs  either on a part of the label that is clearly separated from the part bearing the mandatory information, 25 . 5 . 77 Official Journal of the European Communities No L 130/7 Tariff, provided that such beverage was obtained by an alcoholic fermentation of that fruit; or  "Trockenbeerenauslese",  "Siegelwein".' . (b) in composite names such as :  "British wine", or  "Irish wine".' Article 2 2. Paragraph 5 is amended to read as follows: *5 . ISRAEL  "yayin mÃ «eretz hacodesh" (wine from the Holy Land),  "yayin mÃ «eretz hatanach" (wine from the land of the Bible).' 3 . The following paragraphs are added: ¢ 11 . ARGENTINA  "vino fino",  "vino riserva ,  "vino riservado". 12. GREECE  "OÃ ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã Ã Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  'EÃ »Ã µÃ ³ÃÃ ¿Ã ­Ã ½Ã ·" Article 21 of Regulation (EEC) No 1608/76 is amended as follows : 1 . The following paragraph la is inserted : ' la. A producer Member State may, until 31 August 1978, allow the names of geographical units which are smaller than a specified region or a region other than a specified region to be used to designate a quality wine psr or a table wine even if the conditions of Articles 4 and 14 of Regulation (EEC) No 2133/74 are not met, provided such designation is in accordance with the provisions applicable in that Member State before 1 September 1976.' 2. The following paragraph 2a is inserted : '2a. Until 31 August 1978, wines and grape musts may also be presented in a manner in accordance with the version of this Regulation that was applicable on 1 April 1977. Wines and grape musts whose description and presentation is in accordance with the version of this Regulation that was applicable on 1 April 1977 may be held for sale or put into circulation until stocks are exhausted.' (= wine with a registered designation of origin),  OÃ ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã Ã Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  'AÃ ½Ã Ã Ã ­Ã Ã ±Ã  ( = superior quality wine of designated origin),  'Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã Ã Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã ºÃ ±Ã Ã ¬ ÃÃ ±Ã Ã ¬Ã ´Ã ¿Ã Ã ¹Ã ½" (== wine with a traditional designation). 13 . MOROCCO  "vin Ã ¥ appellation d'origine",  "vin Ã appellation d'origine garantie".' Article 4 Article 3 Annex II to Regulation (EEC) No 1608/76 is amended as follows : ( a) In Chapter IV, item 6.8 'Wine-growing region of Tamar Valley' is deleted and the following is added : Annex I to Regulation (EEC) No 1608/76 is amended as follows : 1 . Paragraph 2 is amended to read as follows : '2 . AUSTRIA '7 . Tasmania  "QualitÃ ¥tswein",  "Kabinett", 7.1 . Wine-growing region of Tamar Valley.' (b) Chapter V is amended to read as follows:  "QualitÃ ¤tswein besonderer Reife undLeseart", 'V. AUSTRIA  "SpÃ ¥tlese or SpÃ ¤tlesewein",  "Auslese or Auslesewein",  "Beerenauslese or Beerenauslesewein", 1 . Wines described by the name of the Bundesland of origin:  NiederÃ ¶sterreich, Burgenland, Steier ­ mark, Wien.  "Ausbruch or Ausbruchwein", No L 130/8 Official Journal of the European Communities 25 . 5 . 77 origin) bearing one of the following names of the wine-growing region of origin : 2. Wines bearing the name of the wine-growing region and/or sub-region of origin ( 1 ), whether or not in addition to the name referred to in 1 : 2.1 . Wine-growing region Burgenland : sub-regions :  Nemea Naoussa Kantza Sitia Rhodes Amynteon Archanes  Rust-Neusiedlersee  Eisenberg Peza  Mantinia  Robola of Kephalonia  Zitsa  Patras  Santorin  Rapsani 2. Other wines :  Anchialos  Chalkis  Heraklion Dafnes 2.2. Wine-growing region NiederÃ ¶sterreich (Donauland):  Attika  Lemnos.' sub-regions :  Gumpoldskirchen  VÃ ¶slau  Krems  Langenlois  Klosterneuburg  Wachau  Falkenstein  Retz (d) Chapter X (Hungary) of Annex II to Regulation (EEC) No 1608/76 is amended to read as follows : 'X. HUNGARY 1 . Wines bearing one of the following geographical ascriptions referring to geographical units in the Great Plain of Hungary :2.3 . Wine-growing region Steiermark : sub-regions :  SÃ ¼dsteiermark  Weststeiermark  KlÃ ¶ch-Oststeiermark Szeged CsÃ ¡szÃ ¡rtÃ ¶ltÃ ©s DunavÃ ¶lgye CeglÃ ©d Ã rsekhalom Baia Solt KecskemÃ ©t Kiskunhalas JÃ ¡szberÃ ©ny JÃ ¡noshalma HajÃ ³s Vaskut Hosszuhegy KiskÃ ³rÃ ¶s SÃ ¡ndorfalva Soltszentimre PirtÃ ³ Puszta Tiszaszentimre JÃ ¡szszentandrÃ ¡s FÃ ¼lÃ ¶pszÃ ¡llÃ ¡s Pusztamonostor TerÃ ©zhalma Napkor 2.4. Wine-growing region Wien. 3 . Information in respect of a type of wine produced solely from grapes harvested in Austria, placed in circulation at the latest on 31 December of the year following the year of harvest, which must be indicated on the label : Kunbaja HelvÃ ©cia Monor Debrecen ForrÃ ¡skut Erdotelek HercegszÃ ¡ntÃ ³ Tajo  "Heuriger".' Dabas KunfehertÃ ³ BarabÃ ¥s (c) Chapter IX is amended to read as follows: 'IX. GREECE 2. Wines bearing one of the following geographical ascriptions referring to geographical units in the North of Transdanubia :Wines bearing one of the following names of the wine-growing region of origin : 1 . Wines entitled to the description "Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã Ã Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã Ã ½Ã Ã Ã ­Ã Ã ± ; Ã Ã ¿Ã Ã Ã Ã ·Ã Ã ¿Ã " (= superior quality wine of designated Badacsony BalatonfÃ ¼red BalatonmellÃ ©ki SomlÃ ³ Sopron Mor SzÃ ©kesfehÃ ©rvÃ ¡r PÃ ¡kozd SukorÃ ³ Velence SÃ ¼meg AbrahÃ ¡mhegy MonoszlÃ ³ Dias Szentantalfa Fert6szentmiklos Gy6rszentivan RÃ ©vfÃ ¼lÃ ¶p ZÃ ¡nka Hegyesd (*) The expressions 'wine-growing region' and 'sub ­ region of origin' correspond to the expressions 'Wein ­ bauregion' and 'Weinbaugebiet' used in Austria. 25 . 5 . 77 Official Journal of the European Communities No L 130/9 1 . Wine-growing region Shomron : 1.1 . Sub-region :  Sharon Gyor Mesteri Esztergom Szombathely Vaskeresztes K6szeg MosonszentpÃ ©ter Akal FertÃ ³tÃ ³ Csopak Oreghegy Tihany Szigliget SzentgyÃ ¶rgyhegy Szentjakabfa JakabhÃ ¡za MonostorapÃ ¡ti Pannonhalma Tapolca VÃ ¡rvÃ ¶lgy ObudavÃ ¡r KomÃ ¡ron 2. Wine-growing region Negev 3 . Wine-growing region Shimson (Samson): 3.1 . Sub-regions :  Dan  Adulam 3 . Wines bearing one of the following geographical ascriptions referring to geographical units in the South of Transdanubia :  Latroun Tereziamajor OrbÃ ¡nhegy HegyszentmÃ ¡rton Solt 4. Wine-growing region Galil (Galilee): 4.1 . Sub-regions : ,  Canaan  Nazareth Mecsek PÃ ©cs SzekszÃ ¥rd VillÃ ¡ny SiklÃ ³s MohÃ ¥cs LiptÃ ³d Bar LÃ ¡nycsÃ ³k Helesfa Tamasi BalatonboglÃ ¡r MÃ ¡riafÃ ¼rdo KÃ ©thely VÃ ¡rdomb FÃ ¡cÃ ¡nkert  Tabor  Cana (Cafar Cana) TÃ ¼rje Ozora MÃ ¡riagyÃ ¼d K6roshegy Balatonlelle ZalaszentgrÃ ³t Paks NagyharsÃ ¡ny Terehegy CsÃ ¡szÃ ¡r HarkÃ ¡ny SzigetvÃ ¡r 5 . Wine-growing region Harei Yehuda (Judean Hills): 5.1 . Sub-regions :  Jerusalem  Beth-el.' 4. Wines bearing one . of the following geographical ascriptions referring to geographical units in the North of Hungary : ( f) In Chapter XII the name 'Beni-Sadder' is replaced by 'Beni Sadden' and the name 'Zennate' by 'Zenatta'. Eger Egri BikavÃ ©r (g) In Chapter XV:  BÃ ¼kkalja  Kompolt  Markaz  DebrÃ ¶  DomoszlÃ ³  RÃ ³zsaszentmÃ ¡rton  Jakabhegy  EgerszÃ ³lat  PilisvÃ ¶rÃ ¶svÃ ¡r  GyÃ ¶ngyÃ ¶s DemjÃ ©n Kerecsend MaklÃ ¡r Novaj Ostoros MÃ ¡traalja VerpelÃ ©t JÃ ¡nosmajor AbasÃ ¡r 5 . Wines bearing the following geographical ascription referring to a geographical unit in the Tokaji-Hegyalja region: ( i)  the name 'Arden' in A 1.1 . is replaced by 'Ardon',  the name 'Brameis (BrÃ ¤mis)' in A 1.1 . is replaced by 'Bramois (BrÃ ¤mis)',  the words 'Vin de payens (Heidenwein)' in A 1.2. in the French, German and Danish versions are replaced by 'Vin des payens (Heidenwein)',  the name 'lie de Saint-Pierre (St. Peterinsel)' in A 6.2. is replaced by 'lie de Saint-Pierre (St. Petersinsel)',  the term 'Ã il-de-perdrix' in A 7.1 . in the French and English versions is replaced by 'Ã il de perdrix',  the words 'der romanischen Schweiz' in A 7 . and A 7.1 . in the German version are replaced by 'der Westschweiz',  Tokaj or Tokaji .' (e) Chapter XI is amended to read as follows : 'XI . ISRAEL Wines bearing one of the following names of the wine-growing region or sub-region of origin : No L 130/10 Official Journal of the European Communities 25 . 5 . 77  the term 'Otteberger' in A 10.1 . is replaced by 'Ottoberger',  the names 'Tergerfelden' and 'Zeinigen' in A 13.1 . are replaced by 'Tegerfelden' and 'Zeiningen'. 1 . The title of Annex IV is amended to read as follows : 'List referred to in Article 11 (2) of the names of vine varieties, and synonyms thereof, that may be used to describe an imported wine.' 2. Chapter II is amended to read as follows :  ¬II . ARGENTINA (ii) the following is added after item 16 : ' 16a . All cantons of Eastern Switzerland specified in 8 to 16 : 16a.l . Information in respect of a type of wine originating in Eastern Switzerland :  Clevner.' Article S Annex III to Regulation (EEC) No 1608/76 is amended as follows : 1 . The title of Annex III is amended to read as follows : 'List referred to in Article 11 (1 ) of the synonyms of names of vine varieties that may be used to describe table wines and quality wines psr.' 2. In Chapter I (Germany) the term 'Grauburgunder' is added to the middle column as a synonym for the variety 'RulÃ ¤nder'. 3 . The following are deleted from Chapter II (France):  the term 'Fendant' in the right-hand column,  footnote 2 . Varietal names accepted in the Community Accepted synonyms Balsamina Cabernet franc Cabernet Sauvignon Canela Carignan Cinzaut Chardonnay Pinot Chardonnay Chenin Dolcetto Elbling Freisa Gamay Garnacha Grignolino Lambrusco Malbeck Cot Merlot Muscat blanc Nebbiolo Palomino Listan Pinot blanco Pinot gris Pinot negro Raboso veronÃ ©s Refosco Riesling itÃ ¡lico Riesling renano Saint Jeannet Sangiovetto pÃ ­colo Sauvignon Semillon Sirah Sylvaner 4. In Chapter III (Italy):  in the middle column the name 'Veltliner' given as a synonym for the variety 'Rossola' is deleted,  in the middle column the term 'Per'Ã ¨ palmuno' is replaced by »Per'Ã ¨ palummo',  footnote 1 is amended to read as follows : 'Accepted only for quality wines psr and table wines produced from grapes harvested in the provinces of Bolzano and Trento.' Article 6 Annex IV to Regulation (EEC) No 1608/76 is amended as follows : 25 . 5 . 77 Official Journal of the European Communities No L 130/11  in the right-hand column :  the term 'Spatburgunder' is added after 'Blauer SpÃ ¤tburgunder'; Varietal names accepted in the Community Accepted synonyms Tannat TorrontÃ ©s mendocino TorrontÃ ©s riojano TorrontÃ ©s sanjuanino Traminer Ugni blanc Trebbiano Verdot'  the name 'MÃ ¼ller-Thurgau' is added below 'MÃ ©zesfehÃ ©r' in the left-hand column. 6. In Chapter VIII ( Israel), in the left-hand column, the 'Malvoisie' and 'Emerald Riesling' varieties are added. 7. Chapter X is amended to read as follows : 'X. ROMANIA3 . In Chapter III (Australia):  the term 'Cordo' is deleted from the right-hand column,  in the left-hand column the words 'Muscat cordo bianco' are replaced by 'Muscat gordo bianco',  in the right-hand column the term 'Gordo' is included as a synonym for the variety 'Muscat gordo bianco'. 4. In Chapter IV (Austria):  in the left-hand column the term 'Blauburgunder' is added after 'Blauer Spatburgunder',  the following are added in the right-hand column :  the term 'Grauburgunder' as a synonym for the variety 'RulÃ ¤nder',  the term 'Malvasier' as a synonym for the variety 'FrÃ ¼hroter Veltliner',  the term 'Schilcher' as a synonym for the variety 'Blauer Wildbacher',  the term 'SpÃ ¤trot' as a synonym for the variety 'Zierfandler'. Varietal names accepted in the Community Accepted synonyms FeteascÃ ¤ MÃ ¤dchentraube FeteascÃ £ neagrÃ  Schwarze MÃ ¤dchen ­ traube FeteascÃ ¤ regalÃ , GalbenÃ ¤ de Ardeal KÃ ¶nigsast, kÃ ¶nigliche MÃ ¤dchentraube Riesling italian, Riesling italico Welschriesling Riesling de Banat, CreaÃ £Ã  ZackelweiÃ  Rulanda, RulÃ ¤nder Pinot gris, Pinot grigio, Grauburgunder Muscat Ottonel, Ottonel Traminer Neuburger Chasselas Gutedel Pinot Chardonnay, Char ­ donnay Furmint Tokajerrebe GrasÃ  de Cotnari Grasa Dicktraube TÃ ¤mÃ ®ioasÃ ¤ romÃ ¢neascÃ  rumÃ ¤nische Weihrauch ­ traube Baccator, Rujitza CrÃ ®mpoÃ ie FrÃ ®ncuÃ Ã £ Mildweiser Gordin Saperavi Kleinbeeriger MajarcÃ  albÃ , Slancamenca Sauvignon Cabernet Cabernet Sauvignon 5 . In Chapter VII (Hungary):  the following terms are replaced as follows :  'Bouvier ZÃ ´ld' by 'Bouvier',  'ErzsÃ ©betkiralyno' by 'ErzÃ ©betkirÃ ¡lynÃ ¶',  'Kiralylanyka' by 'KirÃ ¡lyleÃ ¡nyka',  'SzÃ ¼rkebarat' by 'SzÃ ¼rkebarÃ ¡t',  'ZÃ ¶ldszilvÃ ¡ni' by 'ZÃ ¶ldszilvÃ ¡ni'; No L 130/12 Official Journal of the European Communities 25.5.77 9. The following chapter is added : 'XIV. BULGARIA Varietal names accepted in the Community Accepted synonyms Merlot Pinot noir, Pino nero blauer SpÃ ¤tburgunder CadarcÃ  neagrÃ , CadarcÃ  Mini? schwarzer Cadarca CardarcÃ £ rubinroter Cadarca Coada vulpii Wolfsschwanz Negru vÃ ®rtos Schwarzstarker Steinschiller Rosentraube BÃ £beascÃ £ GroÃ muttertraube BusuioacÃ £ de Bohotin Schwarzer Muskat Batuta neagrÃ  Negru moale PlÃ vaie Plavaz Som Sipon Pinot blanc WeiÃ burgunder' Varietal names accepted in the Community Accepted synonyms Dimiat Misket Rkatsiteli Uni blanc SilvanÃ ¨re TraminÃ ¨re Chardonet Tamianka Miskat Ottonel Cabernet - sauvineun Pamid Kadarka Gamza Chiroka melbichka Large de Melnik Mavrud Merlot Saperavi Kassen burgundaire Pinot noir Rubin Bouquet Fetjiaska Jardonet Vratchanski misket' 8 . In Chapter XI (Switzerland):  in the right-hand column, the synonym 'Clevner' is deleted,  the following terms are replaced :  'Paien' in the right-hand column in the German and Italian versions, by the term 'PaÃ ¯en',  'Gamay d'Arcenani' in the left-hand column, by the term 'Gamay d'Arcenant',  'Completer (for Grisons)' in the left-hand column, by the term 'Completer (per i ~ Grigioni)' in the Italian version and by 'Completer (fur GraubÃ ¼nden)' in the German version,  'Elbling (fur Argovie)' in the left-hand column, by the term 'Elbling (fur Aargau)' in the German version. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 1977. For the Commission Finn GUNDELACH Vice-President